Citation Nr: 9902648
Decision Date: 01/29/99	Archive Date: 06/24/99

DOCKET NO. 97-08 254               DATE JAN 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Milwaukee, Wisconsin

THE ISSUE

Entitlement to an increased evaluation for chronic low back pain
with a history of a low back strain, currently rated as 10 percent
disabling.

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1982 to February
1988.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1996 rating decision of the Department of
Veterans' Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO)
which denied entitlement to an increased evaluation for a low back
disorder.

On appeal the veteran has raised the issue of entitlement to
service connection for a cervical disorder, to include entitlement
on a secondary basis. This issue, however, is not currently
developed or certified for appellate review. Accordingly, it is
referred to the RO for appropriate consideration. The Board takes
this opportunity to note that it may only exercise jurisdiction
over an issue after an appellant has filed both a timely notice of
disagreement to a rating decision denying the benefit sought, and
a timely substantive appeal. 38 U.S.C.A. 7105 (West 1991); Roy v.
Brown, 5 Vet. App. 554 (1993).

FINDING OF FACT

The veteran's service-connected low back disorder is not
objectively manifested by more than characteristic pain on motion.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for chronic
low back pain with a history of a low back strain have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.40, 4.45,
4.71a, Diagnostic Code 5295 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant for benefits under a law administered by the VA has the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well-grounded. 38
U.S.C.A. 5107(a). An allegation that a service-connected disability
has become more severe is sufficient to establish a

well-grounded claim for an increased rating. See Cafftey v. Brown,
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App.
629, 632 (1992). Accordingly, the Board finds that the veteran's
claim for an increased rating based upon an alleged increase in the
severity of her service-connected disability is well grounded
within the meaning of 38 U.S.C.A. 5107(a).

Once a claimant presents a well-grounded claim the VA has a duty to
assist in developing facts which are pertinent to the claim. Id. In
this regard, the Board notes the absence from the claims file of
the veteran's VA treatment records from 1988 through 1990. The
veteran has credibly asserted that she sought and received medical
attention for a low back disorder at that time from the VA Medical
Center in North Chicago. However, a search for records of this
treatment has been unsuccessful despite the RO's repeated and
conscientious efforts. The Board finds that the RO has undertaken
all reasonably possible development to obtain the veteran's VA
treatment records. The Board also finds that it has ample current
medical evidence on which to base its decision in this appeal and
that the veteran is not prejudiced by the absence of records that
predate her claim by at least four years.

Also missing are records of claimed private chiropractic treatment
of the veteran's low back pain. During an April 1996 VA examination
the veteran informed the examiner that she had received six months
of chiropractic treatment for her back. However, by her silent
response to a January 1996 letter from the RO the veteran declined
either to submit copies of these records or to permit the RO to
request the records on her behalf. The Board notes that the duty to
assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App.
190, 193 (199 I). In consideration of the foregoing, the Board
finds that all relevant facts have been properly developed and that
all evidence necessary for equitable resolution of the issue on
appeal is of record.

Disability ratings are determined by applying the criteria set
forth in the VA's Schedule for Rating Disabilities (rating
schedule) to the veteran's current symptomatology. Individual
disabilities are assigned separate diagnostic codes. 38 U.S.C.A.
1155. If two evaluations are potentially applicable the higher
evaluation

will be assigned if the disability appears to approximate more
closely the criteria required for that rating. 38 C.F.R. 4.7
(1998).

The Board recognizes that a disability may require reratings in
accordance with changes in a veteran's condition. It is therefore
essential to consider a disability in the context of the entire
recorded history when determining the level of current impairment.
38 C.F.R. 4.1 (1998). Nevertheless, the current level of disability
is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

A disability of the musculoskeletal system is primarily a damage-
or infection- caused inability of a body part to move with normal
excursion, strength, speed, coordination and endurance. A ratings
examination must fully describe anatomical damage and functional
loss in each of these areas. A functional loss may result from
absence of a bone, joint, muscle or associated structure, or to a
deformity, adhesion, defective innervation or other pathology, or
it may be due to pain, provided claimed pain is supported by
evidence of pathology and visible behavior of the claimant while
undertaking the motion. Weakness is as effective an indicator of
disability as limitation of motion and a body part which becomes
painful on use is seriously disabled. 38 C.F.R. 4.40, 4.45. In
addition to applying schedular criteria, VA may consider granting
a higher rating when the veteran is rated under a code that
contemplates limitation of motion and additional functional loss
due to pain or weakness is demonstrated. DeLuca v. Brown, 8 Vet.
App. 202, 206-207 (1995).

The veteran's service medical records disclose that she was treated
for lower back pain in 1985 through 1987. The veteran was first
granted service connection for chronic low back strain by a rating
decision in June 1996. The disability was assigned a I 0 percent
evaluation pursuant to 38 C.F.R. 4.71a, Diagnostic Code (DC) 5295.

During an April 1996 VA examination the veteran reported complaints
of daily chronic low back pain with the greatest pain located in
her left buttock. She also noted that her left leg was periodically
numb. Physical examination disclosed no postural abnormality or
fixed deformity. There was slight sacroiliac tenderness.

Otherwise her musculature was normal. Range of motion study showed
95 degrees of forward flexion, and 35 degrees of hyperextension,
lateroflexion, and rotation. There was evidence of pain upon
motion. Straight leg raising and Lasegue tests were normal. Ankle
and knee jerks were brisk and equal, and there was no evidence of
lower extremity muscle atrophy. Sensory study showed a subjectively
dull response to pinprick stimulation at the left lower leg and
foot in a stocking distribution. Heel and toe walking were normal,
and she could hop and squat without foot drop. Although there was
an exaggerated lumbar lordosis, a radiology report disclosed no
significant osseous abnormality.

Upon a VA examination of her lumbosacral spine in May 1996 the
appellant reported spasmic, achy and constant low back pain.
Following an examination the examiner commented that there were
objective findings of sacroiliac joint and multiple level lumbar
segmental dysfunctions. However the results of nerve conduction and
electromyographic studies did not indicate peripheral neuropathy or
other significant abnormalities. Other objective findings included
the following: decreased pinprick response in left lower extremity;
no change to light touch, temperature or vibration; full 5/5 motor
strength except for left ankle dorsi-flexion which was 5-/5; a
limited range of motion secondary to pain and good range of motion
on lumbar flexion; positive tenderness on right sacroiliac joint;
spinous process on L2, L3, and L4 left greater than right lumbar
paraspinals; relative segmental spinal motion at L2, L3, and L4 on
bilateral lateral flexion; a small, irregular, bordered, slightly
blanching, slightly raised, red, macular 3mm lesion on the right L2
paraspinal area; negative straight leg testing; normal gait; and 2+
reflexes bilaterally.

In June 1997, the appellant appeared before the undersigned Member
and presented sworn testimony regarding the severity of her back
disability. She asserted that she suffered from muscle spasms, that
her back pain radiated down her left leg, and that she was
constantly in some form of pain. The appellant stated that she was
not receiving any medical treatment for her back disability.

Under 38 C.F.R. 4.71a, Diagnostic Code (DC) 5295 (1998), a 20
percent rating is warranted for muscle spasm on extreme forward
bending, with loss of lateral spine

motion, unilateral, in standing position; and a 10 percent rating
is warranted for characteristic pain on motion.

In this case the medical evidence documents that the veteran has no
back muscle spasms, she has lateral motion to at least 35 degrees
and there is virtually no limitation of forward bending. Her back
musculature is described as normal and pain on motion and slight if
any limitation of range of motion are the only functional symptoms.
The medical evidence thus does not objectively confirm
symptomatology warranting a rating in excess of 10 percent under DC
5295.

The Board also has considered whether a higher rating is warranted
under other provisions or diagnostic codes. Because there is
evidence that the veteran may have limited lumbar spine movement,
consideration under DC 5292 is appropriate. Under 5292 a 20 percent
rating is warranted for moderate limitation of motion, and a 10
percent rating is warranted for slight limitation of motion. The
evidence discloses that the veteran exhibited 95 degrees forward
flexion, and 35 degrees of hyperextension, lateroflexion, and
rotation. These findings equate to no more than a slight limitation
of lumbar spine motion, and they clearly do not meet or approximate
a moderate limitation of lumbar spine motion. Therefore, a rating
in excess of 10 percent under DC 5292 is not warranted.

Analysis of the veteran's symptoms under other diagnostic codes
pertaining to spinal disorders cannot provide a higher evaluation
for the veteran's lower back disorder. For example, DC 5289
pertaining to ankylosis of the lumbar spine, is inapplicable
because the veteran is not diagnosed with ankylosis. Similarly, DC
5293, pertaining to intervertebral disc syndrome, is inapplicable
because the veteran is not diagnosed with this disorder. Finally,
because the rating standards for sacroiliac injury and weakness, DC
5294, are the same as for DC 5295, this code provides no basis for
a higher evaluation of the veteran's disability.

The Board notes that the diagnostic code under which the veteran is
currently evaluated, DC 5292, contemplates pain as well as
limitation of range of motion for the assigned 10 percent
evaluation. Therefore, a separate evaluation for pain is not
applicable because the veteran's pain has been considered in the
assignment of the

current 10 percent evaluation. See 38 C.F.R. 4.40, 4.45, 4.59
(1997); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).
Furthermore, review of the totality of findings of the veteran's
latest examinations discloses no evidence of functional loss due to
pain in excess of that already contemplated by the codes.
Therefore, consideration of pain as evidence of functional loss
does not support assignment of a higher evaluation.

In consideration of the foregoing, the Board finds that the
preponderance of the evidence of record is against an evaluation in
excess of 10 percent for the veteran's low back disorder. This
decision is based solely upon the provisions of the VA's Schedule
for Rating Disabilities. The Board finds that the record does not
establish that schedular criteria are inadequate to evaluate the
veteran's disability. There is no showing that the disability under
consideration has caused marked interference with employment (i.e.,
beyond that contemplated in the assigned evaluation) or
necessitated frequent periods of hospitalization so as to render
the schedular standards inadequate and to warrant assignment of an
extra-schedular evaluation. In the absence of this evidence, the
Board finds that that remand for compliance with the procedures for
assignment of an extra-schedular evaluation is not warranted. See
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown,
8 Vet. App. 218, 227 (1995).

Finally, in reaching this decision the Board considered the
doctrine of reasonable doubt, however, as the preponderance of the
evidence is against the appellant's claim, the doctrine is not for
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an increased evaluation for chronic low back pain,
with a history of a low back strain, is denied.

DEREK R. BROWN

Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U. S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

8 - 

